


Exhibit 10.18

 

OFFICER WITH EMPLOYMENT AGREEMENT

 

UNITED ONLINE, INC.

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of United Online, Inc. (the “Corporation”):

 

Optionee:

 

                                                              

 

 

 

Grant Date:

 

                                     , 201    

 

 

 

Exercise Price:

 

$             per share

 

 

 

Number of

 

 

Option Shares:

 

                                                   shares

 

 

 

Expiration Date:

 

                        , 202

 

 

 

Type of Option:

        

Incentive Stock Option

 

 

 

 

        

Non-Statutory Stock Option

 

Exercise Schedule:   The Option shall become exercisable in a series of
               (      ) successive installments as follows:
                       upon Optionee’s continuation in Service through each such
vesting date.  Except as otherwise provided in Paragraph 6 of the attached Stock
Option Agreement, the Option shall not become exercisable for any additional
Option Shares after Optionee’s cessation of Service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the United Online, Inc. 2010 Incentive Compensation
Plan, as amended and restated as of June 13, 2013 (the “Plan”).  Optionee
further agrees to be bound by the terms of the Plan and the terms of the Option
as set forth in the Stock Option Agreement attached hereto as Exhibit A.  A copy
of the Plan is available upon request made to the Stock Plan Administrator at
the Corporation’s principal offices at 21301 Burbank Boulevard, Woodland Hills,
CA 91367.

 

Optionee may obtain a copy of the official prospectus for the Plan by accessing
Optionee’s portfolio on Fidelity’s website (www.fidelity.com).  Optionee may
also obtain a printed copy of the prospectus by contacting the Stock Plan
Administrator by telephoning (818) 287-3000.

 

Employment at Will.  Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with Cause or without Cause.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the Stock Option Agreement attached as
Exhibit A.

 

--------------------------------------------------------------------------------


 

DATED:                                 , 201    

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

ATTACHMENTS

 

EXHIBIT A — STOCK OPTION AGREEMENT

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNITED ONLINE, INC.

STOCK OPTION AGREEMENT

 

RECITALS

 

A.                                    The Corporation has implemented the Plan
for the purpose of providing eligible persons in the Corporation’s service with
the opportunity to participate in one or more cash or equity incentive
compensation programs designed to encourage them to continue their service
relationship with the Corporation.

 

B.                                    Optionee is to render valuable services to
the Corporation (or a Parent or Subsidiary), and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation’s grant of an option to Optionee.

 

C.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix; provided,
however, that any capitalized terms not defined in this Agreement shall have the
meaning set forth in the Plan.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      Grant of Option.  The Corporation hereby
grants to Optionee, as of the Grant Date, an option to purchase up to the number
of Option Shares specified in the Grant Notice.  The Option Shares shall be
purchasable from time to time during the option term specified in Paragraph 2 at
the Exercise Price.

 

2.                                      Option Term.  The term of this option
shall commence on the Grant Date and continue in effect until the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6.

 

3.                                      Limited Transferability.

 

(a)                                 Except to the limited extent provided in
Paragraph 3(b), this option shall be neither transferable nor assignable by
Optionee other than by will or the laws of inheritance following Optionee’s
death and may be exercised, during Optionee’s lifetime, only by Optionee. 
However, Optionee may designate one or more persons as the beneficiary or
beneficiaries of this option, and this option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding this option.  Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this option may, pursuant to Paragraph 5, be exercised
following Optionee’s death.

 

(b)                                 If this option is designated a Non-Statutory
Option in the Grant Notice, then this option may, with the Plan Administrator’s
consent, be assigned in whole or in part during Optionee’s lifetime through a
gratuitous transfer to one or more of Optionee’s Family Members or to a trust
established for the exclusive benefit of Optionee and/or one or more such

 

3

--------------------------------------------------------------------------------


 

Family Members.  The assigned portion shall be exercisable only by the person or
persons who acquire a proprietary interest in the option pursuant to such
assignment.  The terms applicable to the assigned portion shall be the same as
those in effect for this option immediately prior to such assignment.

 

4.                                      Dates of Exercise.

 

(a)                                 (a)                                 This
option shall become exercisable for the Option Shares in one or more
installments in accordance with the Exercise Schedule set forth in the Grant
Notice.  As the option becomes exercisable for such installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.

 

5.                                      Cessation of Service.  The option term
specified in Paragraph 2 above shall terminate (and this option shall cease to
be outstanding) prior to the Expiration Date should any of the following
provisions become applicable:

 

(a)                                 Except as otherwise expressly provided in
subparagraphs (b) through (f) of this Paragraph 5, should Optionee cease to
remain in Service for any reason while this option is outstanding, then Optionee
shall have until the close of business on the last business day coincident with
or immediately preceding the expiration of the twelve (12)-month period measured
from the date of such cessation of Service during which to exercise this option
for any or all of the Option Shares for which this option is vested and
exercisable at the time of Optionee’s cessation of Service, but in no event
shall this option be exercisable at any time after the close of business on the
last business day coincident with or immediately preceding the Expiration Date.

 

(b)                                 In the event Optionee ceases Service by
reason of his or her death while this option is outstanding, then this option
may be exercised, for any or all of the Option Shares for which this option is
vested and exercisable at the time of Optionee’s cessation of Service, by
(i) the personal representative of Optionee’s estate or (ii) the person or

 

4

--------------------------------------------------------------------------------


 

persons to whom the option is transferred pursuant to Optionee’s will or the
laws of inheritance following Optionee’s death. However, if Optionee dies while
holding this option and has an effective beneficiary designation in effect for
this option at the time of his or her death, then the designated beneficiary or
beneficiaries shall have the exclusive right to exercise this option following
Optionee’s death.  Any such right to exercise this option shall lapse, and this
option shall cease to be outstanding, upon the close of business on the last
business day coincident with or immediately preceding the earlier of (i) the
expiration of the twelve (12)-month period measured from the date of Optionee’s
death or (ii) the Expiration Date.  Upon the expiration of such limited exercise
period, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the option has not otherwise been exercised.

 

(c)                                  Should Optionee cease Service by reason of
Disability while this option is outstanding, then Optionee shall have until the
close of business on the last business day coincident with or immediately
preceding the expiration of the twelve (12)-month period measured from the date
of such cessation of Service during which to exercise this option for any or all
of the Option Shares for which this option is vested and exercisable at the time
of such cessation of Service.  In no event, however, shall this option be
exercisable at any time after the close of business on the last business day
coincident with or immediately preceding the Expiration Date.

 

Note:  Unless such Disability also constitutes Permanent Disability, the
exercise of this option more than three (3) months after the Optionee’s
cessation of Employee status by reason of Disability will result in the taxation
of the option as a Non-Statutory Option even if the option is designated an
Incentive Stock Option in the Grant Notice.

 

(d)                                 The applicable period of post-Service
exercisability in effect pursuant to the foregoing provisions of this Paragraph
5 shall automatically be extended by an additional period of time equal in
duration to any interval within such post-Service exercise period during which
the exercise of this option or the immediate sale of the Option Shares acquired
under this option cannot be effected in compliance with applicable federal and
state securities laws, but in no event shall such an extension result in the
continuation of this option beyond the close of business on the last business
day coincident with or immediately preceding the Expiration Date.

 

(e)                                  Should Optionee’s Service be terminated
With Cause, or should Optionee engage in any other conduct, while in Service or
following cessation of Service, that is materially detrimental to the business
or affairs of the Corporation, as determined in the sole discretion of the Plan
Administrator, then this option, whether or not vested and exercisable at the
time, shall terminate immediately and cease to be outstanding.

 

(f)                                   Should Optionee’s Service terminate by
reason of an Involuntary Termination within the period commencing with the
Corporation’s execution of a definitive agreement for a Change in Control
transaction and ending with the earlier of (i) the termination of that agreement
without the consummation of such Change in Control or (ii) the expiration of the
twenty-four (24)-month period measured from the effective date of such Change in
Control and while this option is outstanding, then this option shall remain so
outstanding until the close

 

5

--------------------------------------------------------------------------------


 

of business on the last business day coincident with or immediately preceding
the earliest to occur of (i) the expiration of the twelve (12)-month period
measured from the date of such Involuntary Termination, (ii) the termination of
the option in accordance with Paragraph 6(b) or (iii) the Expiration Date.

 

(g)                                  During the limited period of post-Service
exercisability provided under this Paragraph 5, this option may not be exercised
in the aggregate for more than the number of Option Shares for which this option
is at the time vested and exercisable.  Except to the extent specifically
authorized by the Plan Administrator pursuant to the terms of any other express
written agreement with the Optionee, this option shall not vest or become
exercisable for any additional Option Shares, whether pursuant to the normal
Exercise Schedule set forth in the Grant Notice or the special vesting
acceleration provisions of Paragraph 6 below, following Optionee’s cessation of
Service.  Upon the expiration of such limited exercise period or (if earlier)
upon the close of business on the last business day coincident with or
immediately preceding the Expiration Date, this option shall terminate and cease
to be outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.

 

6.                                      Special Acceleration of Option.

 

(a)                                 This option, to the extent outstanding at
the time of an actual Change in Control but not otherwise fully exercisable,
shall automatically accelerate so that this option shall, immediately prior to
the effective date of such Change in Control, become exercisable for all of the
Option Shares at the time subject to this option and may be exercised for any or
all of those Option Shares as fully vested shares of Common Stock.  However,
this option shall not become exercisable on such an accelerated basis if and to
the extent: (i) this option is to be assumed by the successor entity (or parent
thereof) or is otherwise to continue in full force and effect pursuant to the
terms of the Change in Control transaction, (ii) this option is to be replaced
with an economically-equivalent substitute equity award or (iii) this option is
to be replaced with a cash retention program of the successor entity (or parent
thereof) which preserves the spread existing at the time of the Change in
Control on any Option Shares for which this option is not otherwise at that time
vested and exercisable (the excess of the Fair Market Value of those Option
Shares over the aggregate Exercise Price payable for such shares) and provides
for the subsequent vesting and concurrent payout of that spread in accordance
with the same Exercise Schedule for those Option Shares set forth in the Grant
Notice. Notwithstanding the foregoing, no such cash retention program shall be
established for this option (or any other option granted to Optionee under the
Plan) to the extent such program would otherwise be deemed to constitute a
deferred compensation arrangement subject to the requirements of Code
Section 409A and the Treasury Regulations thereunder.

 

(b)                                 Immediately following the consummation of
the Change in Control, this option shall terminate and cease to be outstanding,
except to the extent assumed by the successor entity (or parent thereof) or
otherwise continued in effect pursuant to the terms of the Change in Control
transaction.

 

(c)                                  If this option is assumed in connection
with a Change in Control or otherwise continued in effect, then this option
shall be appropriately adjusted, immediately after such Change in Control, to
apply to the number and class of securities into which the shares of

 

6

--------------------------------------------------------------------------------


 

Common Stock subject to this option would have been converted in consummation of
such Change in Control had those shares actually been outstanding at the time.
Appropriate adjustments shall also be made to the Exercise Price, provided the
aggregate Exercise Price shall remain the same.  To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
entity (or parent thereof) may, in connection with the assumption or
continuation of this option, but subject to the Plan Administrator’s approval
prior to the Change in Control, substitute one or more shares of its own common
stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in such Change in Control, provided such common stock is
readily tradable on an established U.S. securities exchange.

 

(d)                                 This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

(e)                                  The following provisions shall apply to the
Option with respect to the Optionee’s termination of employment:

 

(i)                                     If Optionee’s employment is terminated
by the Corporation without Cause or by Optionee for Good Reason, then upon
Optionee’s satisfaction of the Release Condition, the Option will vest on an
accelerated basis as to that number of additional shares in which Optionee would
have otherwise been vested at the time of such termination had Optionee
completed an additional twelve (12) months of employment with the Corporation
and had the Option been structured so as to vest in successive equal monthly
installments over the vesting schedule. In no event will the number of
additional Option Shares which vest on such an accelerated basis exceed the
number of Option Shares unvested under the Option immediately prior to the date
of such termination. Except to the extent another vesting date may be required
to comply with any applicable requirements of Section 409A of the Code, such
vesting shall occur within the sixty (60)-day period following the date of
Optionee’s Separation from Service as a result of Optionee’s termination without
Cause or Optionee’s resignation for Good Reason, provided that the Release
required of Optionee has become effective and enforceable in accordance with its
terms following the expiration of the applicable revocation period in effect for
that Release.  However, should such sixty (60)-day period span two taxable
years, the vesting shall be effected during the portion of that period that
occurs in the second taxable year if required in order to comply with
Section 409A of the Code.

 

(ii)                                  If Optionee’s employment is terminated by
the Corporation without Cause or by Optionee for Good Reason within the period
commencing with the execution by the Corporation of a definitive agreement for a
Change in Control and ending with the earlier of (i) the termination of that
agreement without the consummation of such Change in Control or (ii) the
expiration of the twenty-four (24)-month period measured from the date such
Change in Control occurs, then upon Optionee’s satisfaction of the Release

 

7

--------------------------------------------------------------------------------


 

Condition, the Option (or replacement award, as the case may be) will fully vest
on an accelerated basis to the extent then unvested.  Except to the extent
another vesting date may be required to comply with any applicable requirements
of Section 409A of the Code, such vesting shall occur within the sixty (60)-day
period following the date of Optionee’s Separation from Service as a result of
Optionee’s termination without Cause or Optionee’s resignation for Good Reason,
provided that the Release required of Optionee has become effective and
enforceable in accordance with its terms following the expiration of the
applicable revocation period in effect for that Release.  However, should such
sixty (60)-day period span two taxable years, the vesting shall be effected
during the portion of that period that occurs in the second taxable year if
required in order to comply with Section 409A of the Code.

 

(iii)                               Upon Optionee’s Separation from Service as a
result of Optionee’s death or Disability, the Option will immediately vest on an
accelerated basis as to that number of additional Option Shares in which
Optionee would have otherwise been vested on the date of such Separation from
Service had Optionee completed an additional twelve (12) months of employment
with the Corporation and had the Option been structured so as to vest in
successive equal monthly installments over the vesting schedule.

 

7.                                      Adjustment in Option Shares.  Option
Shares shall be subject to adjustment upon certain corporate events as set forth
in Article One, Section V(H) of the Plan. The adjustments shall be made in such
manner as the Plan Administrator deems appropriate, and those adjustments shall
be final, binding and conclusive upon Optionee and any other person or persons
having an interest in the option.

 

8.                                      Stockholder Rights.  The holder of this
option shall not have any stockholder rights with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.

 

9.                                      Manner of Exercising Option.

 

(a)                                 In order to exercise this option with
respect to all or any part of the Option Shares for which this option is at the
time exercisable, Optionee (or any other person or persons exercising the
option) must take the following actions:

 

(i)                                     Execute and deliver to the Corporation a
Notice of Exercise as to the Option Shares for which the option is exercised or
comply with such other procedures as the Corporation may establish for notifying
the Corporation, either directly or through an on-line internet transaction with
a brokerage firm authorized by the Corporation to effect such option exercises,
of the exercise of this option for one or more Option Shares.

 

(ii)                                  Pay the aggregate Exercise Price for the
purchased shares in one or more of the following forms:

 

8

--------------------------------------------------------------------------------

 

(A)                               cash or check made payable to the Corporation;
or

 

(B)                               shares of Common Stock (whether delivered in
the form of actual stock certificates or through attestation of ownership in a
manner reasonably satisfactory to the Corporation) held for the requisite period
(if any) necessary to avoid any resulting charge to the Corporation’s earnings
for financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or

 

(C)                               through a special sale and remittance
procedure pursuant to which Optionee (or any other person or persons exercising
the option) shall concurrently provide irrevocable instructions (i) to a
brokerage firm (reasonably satisfactory to the Corporation for purposes of
administering such procedure in accordance with the Corporation’s
pre-clearance/pre-notification policies) to effect the immediate sale of all or
a sufficient portion of the purchased shares so that such brokerage firm can
remit to the Corporation, on the settlement date, sufficient funds out of the
resulting sale proceeds to cover the aggregate Exercise Price payable for all
the purchased shares plus all applicable Withholding Taxes and (ii) to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm on such settlement date.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.

 

(iii)                               Furnish to the Corporation appropriate
documentation that the person or persons exercising the option (if other than
Optionee) have the right to exercise this option.

 

(iv)                              Make appropriate arrangements with the
Corporation (or Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all applicable Withholding Taxes.

 

(b)                                 As soon as practical after the Exercise
Date, the Corporation shall issue to or on behalf of Optionee (or any other
person or persons exercising this option) the purchased Option Shares (either in
paper or electronic form), with the appropriate legends affixed thereto.

 

(c)                                  In no event may this option be exercised
for any fractional shares.

 

10.                               Compliance with Laws and Regulations.

 

(a)                                 The exercise of this option and the issuance
of the Option Shares upon such exercise shall be subject to compliance by the
Corporation and Optionee with all

 

9

--------------------------------------------------------------------------------


 

applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock is listed for
trading at the time of such exercise and issuance.

 

(b)                                 The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance and sale of any Common Stock pursuant to
this option shall relieve the Corporation of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained.  The Corporation, however, shall use its best efforts to
obtain all such approvals.

 

11.                               Successors and Assigns.  Except to the extent
otherwise provided in Paragraphs 3 and 6 above, the provisions of this Agreement
shall inure to the benefit of and be binding upon the Corporation and its
successors and assigns and Optionee, Optionee’s assigns, the legal
representatives, heirs and legatees of Optionee’s estate and any beneficiaries
of this option designated by Optionee.

 

12.                               Notices.  Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices and
directed to the attention of the Stock Plan Administrator.  Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the most current address then indicated for Optionee on the
Corporation’s employee records or shall be delivered electronically to Optionee
through the Corporation’s electronic mail system.  All notices shall be deemed
effective upon personal delivery or delivery through the Corporation’s
electronic mail system or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

13.                               Construction.  This Agreement and the option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  In the event of any
conflict between the provisions of this Agreement and the terms of the Plan, the
terms of the Plan shall be controlling. All decisions of the Plan Administrator
with respect to any question or issue arising under the Plan or this Agreement
shall be conclusive and binding on all persons having an interest in this
option.  In the event of any conflict between the provisions of this Agreement
and the terms of the Optionee’s Employment Agreement, the terms of this
Agreement shall be controlling.

 

14.                               Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of California without resort to California’s conflict-of-laws rules.

 

15.                               Excess Shares.  If the Option Shares covered
by this Agreement exceed, as of the Grant Date, the number of shares of Common
Stock which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to those excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.  In no event shall the option be exercisable with respect to any of
the excess Option Shares unless and until such stockholder approval is obtained.

 

10

--------------------------------------------------------------------------------


 

16.                               Additional Terms Applicable to an Incentive
Option.  In the event this option is designated an Incentive Option in the Grant
Notice, the following terms and conditions shall also apply to the grant:

 

(a)                                 This option shall cease to qualify for
favorable tax treatment as an Incentive Option if (and to the extent) this
option is exercised for one or more Option Shares: (A) more than three
(3) months after the date Optionee ceases to be an Employee for any reason other
than death or Permanent Disability or (B) more than twelve (12) months after the
date Optionee ceases to be an Employee by reason of Permanent Disability.

 

(b)                                 No installment under this option shall
qualify for favorable tax treatment as an Incentive Option if (and to the
extent) the aggregate Fair Market Value (determined at the Grant Date) of the
Common Stock for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Common Stock or other securities for which this option
or any other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate.  Should such
One Hundred Thousand Dollar ($100,000) limitation be exceeded in any calendar
year, this option shall nevertheless become exercisable for the excess shares in
such calendar year as a Non-Statutory Option.

 

(c)                                  Should the exercisability of this option be
accelerated upon a Change in Control, then this option shall qualify for
favorable tax treatment as an Incentive Option only to the extent the aggregate
Fair Market Value (determined at the Grant Date) of the Common Stock for which
this option first becomes exercisable in the calendar year in which the Change
in Control transaction occurs does not, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate.  Should the applicable One Hundred Thousand Dollar
($100,000) limitation be exceeded in the calendar year of such Change in
Control, the option may nevertheless be exercised for the excess shares in such
calendar year as a Non-Statutory Option.

 

(d)           Should Optionee hold, in addition to this option, one or more
other options to purchase Common Stock which become exercisable for the first
time in the same calendar year as this option, then for purposes of the
foregoing limitations on the exercisability of such options as Incentive
Options, this option and each of those other options shall be deemed to become
first exercisable in that calendar year, on the basis of the chronological order
in which such options were granted, except to the extent otherwise provided
under applicable law or regulation.

 

17.                               Employment at Will.  Nothing in this Agreement
or in the Plan shall confer upon Optionee any right to remain in Employee status
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Corporation (or any Parent or Subsidiary employing
Optionee) or of Optionee, which rights are hereby expressly reserved by

 

11

--------------------------------------------------------------------------------


 

each, to terminate Optionee’s Employee status at any time for any reason, with
Cause or without Cause.

 

18.                               Plan Prospectus.  Optionee may obtain a copy
of the official prospectus for the Plan by accessing Optionee’s portfolio on
Fidelity’s website (www.fidelity.com).  Optionee may also obtain a printed copy
of the prospectus by contacting the Stock Plan Administrator by telephoning
818-287-3000.

 

19.                               Optionee Acceptance.  Optionee must accept the
terms and conditions of this Agreement either electronically through the
electronic acceptance procedure established by the Corporation or through a
written acceptance delivered to the Corporation in a form satisfactory to the
Corporation.  In no event shall this option be exercised in the absence of such
acceptance.

 

IN WITNESS WHEREOF, United Online, Inc. has caused this Agreement to be executed
on its behalf by its duly-authorized officer on the day and year first indicated
in the Grant Notice.

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                    Agreement shall mean this Stock Option
Agreement.

 

B.                                    Board shall mean the Corporation’s Board
of Directors.

 

C.                                    Cause shall have the meaning assigned to
such term in the Employment Agreement.

 

D.                                    Change in Control shall have the meaning
set forth in the Plan.

 

E.                                     Code shall mean the Internal Revenue Code
of 1986, as amended.

 

F.                                      Common Stock shall mean shares of the
Corporation’s common stock.

 

G.                                    Corporation shall mean United
Online, Inc., a Delaware corporation, and any successor entity to all or
substantially all of the assets or voting stock of United Online, Inc. which
shall by appropriate action adopt the Plan.

 

H.                                   Disability shall mean the Optionee’s
inability to engage in any substantial activity necessary to perform his or her
duties and responsibilities under his or her Employment Agreement by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months.

 

I.                                        Employee shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary) subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

J.                                        Employment Agreement shall mean the
Employment Agreement or Offer Letter Agreement between Optionee and the
Corporation (or any Parent or Subsidiary) in effect on the Award Date.

 

K.                                   Exercise Date shall mean the date on which
the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

L.                                     Exercise Price shall mean the exercise
price payable per Option Share as specified in the Grant Notice.

 

M.                                 Exercise Schedule shall mean the schedule set
forth in the Grant Notice pursuant to which the option is to become exercisable
for the Option Shares in one or more installments over the Optionee’s period of
Service.

 

--------------------------------------------------------------------------------


 

N.                                    Expiration Date shall mean the date
specified in the Grant Notice for measuring the maximum term for which the
option may remain outstanding.

 

O.                                    Fair Market Value per share of Common
Stock on any relevant date shall be the closing price per share of Common Stock
at the close of regular trading hours (i.e., before after-hours trading begins)
on the date in question on the Stock Exchange serving as the primary market for
the Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Common Stock is then primarily traded.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

P.                                      Family Member shall mean any of the
following members of Optionee’s family: any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law.

 

Q.                                    Good Reason shall have the meaning
assigned to such term in the Employment Agreement.

 

R.                                    Grant Date shall mean the date of grant of
the option as specified in the Grant Notice.

 

S.                                      Grant Notice shall mean the Notice of
Grant of Stock Option informing Optionee of the basic terms of the option
subject to this Agreement.

 

T.                                     Incentive Stock Option shall mean an
option intended to satisfy the requirements of Code Section 422.

 

U.                                    Involuntary Termination shall mean the
termination of Optionee’s Service by reason of:

 

(i)                                     Optionee’s involuntary dismissal or
discharge by the Corporation without Cause, or

 

(ii)                                  Optionee’s resignation for Good Reason.

 

V.                                    1934 Act shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

W.                                 Non-Statutory Option shall mean an option not
intended to satisfy the requirements of Code Section 422.

 

X.                                    Notice of Exercise shall mean the notice
of option exercise in the form authorized by the Corporation.

 

--------------------------------------------------------------------------------


 

Y.                                    Option Shares shall mean the number of
shares of Common Stock subject to the option as specified in the Grant Notice.

 

Z.                                     Optionee shall mean the person to whom
the option is granted as specified in the Grant Notice.

 

AA.                           Parent shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each corporation in the unbroken chain (other than the Corporation)
owns, at the time of the determination, stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

BB.                           Permanent Disability shall mean the inability of
Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or to be of continuous duration of twelve (12) months or more.

 

CC.                           Plan shall mean the Corporation’s 2010 Incentive
Compensation Plan, as amended and restated from time to time.

 

DD.                           Plan Administrator shall mean the Compensation
Committee of the Board (or a subcommittee thereof) acting in its capacity as
administrator of the Plan.

 

EE.                             Release shall mean the release agreement
referred to in the definition of Release Condition.

 

FF.                               Release Condition shall mean the following
requirements: (i) Optionee must execute and deliver to the Corporation, within
twenty-one (21) days (or forty-five (45) days to the extent such longer period
is required under applicable law) after the effective date of Optionee’s
termination of employment, a comprehensive agreement releasing the Corporation
and its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other related parties from all claims that Optionee may have
with respect to such parties relating to Optionee’s employment with the
Corporation and the termination of that employment relationship and containing
such other and additional terms as the Corporation deems satisfactory and
(ii) such release must become effective and enforceable after the expiration of
any applicable revocation period under federal or state law.

 

GG.                           Separation from Service means Optionee’s cessation
of Employee status with the Corporation by reason of his or her death,
resignation, dismissal or other termination event and shall be deemed to occur
at such time as the level of bona fide services Optionee is to render as such an
Employee (or as a non-Employee consultant) permanently decreases to a level that
is not more than twenty percent (20%) of the average level of services Optionee
rendered as an employee during the immediately preceding thirty-six (36) months
(or such shorter period of time in which Optionee has actually been in employee
status with the Corporation). Any such determination of Optionee’s Separation
from Service shall, however, be made in accordance with the applicable standards
of the treasury regulations issued under Section 409A of the Code.

 

--------------------------------------------------------------------------------


 

HH.                         Service shall mean the Optionee’s performance of
services for the Corporation (or any Parent or Subsidiary) in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor. For purposes of this Agreement, Optionee shall be deemed to
cease Service immediately upon the occurrence of the either of the following
events: (i) Optionee no longer performs services in any of the foregoing
capacities for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which Optionee performs such services ceases to remain a Parent or
Subsidiary of the Corporation, even though Optionee may subsequently continue to
perform services for that entity. Except to the extent otherwise required by law
or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence in effect at the time of such leave, no
Service credit shall be given for vesting purposes for any period Optionee is on
a leave of absence.

 

II.                                   Stock Exchange shall mean the American
Stock Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.

 

JJ.                                   Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

KK.                         Withholding Taxes shall mean the federal, state and
local income taxes and the employee portion of the federal, state and local
employment taxes required to be withheld by the Corporation in connection with
the exercise of the option, in accordance with the terms of the Plan.

 

--------------------------------------------------------------------------------
